Citation Nr: 1454546	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for asbestosis, and if so, whether the reopened claim should be granted.

2.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to January 1946.  He served aboard the USS Block Island, during World War II, and was involved in combat with a German "U" boat.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

Although the RO ultimately determined that new and material evidence has been submitted to reopen the Veteran's claim for service connection for asbestosis, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for asbestosis is addressed in the REMAND that follows the below ORDER.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).

FINDINGS OF FACT

1.  An August 1991 rating decision denied entitlement to service connection for asbestosis; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for asbestosis.
3.  During the entire period of the claim, the Veteran's PTSD has been manifested by social and occupational impairment that most nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for asbestosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The Veteran's PTSD warrants a rating of 30 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for asbestosis in August 1991 on the basis that the record lacked evidence of a current diagnosis of the condition.  The Veteran was notified of that decision the same month.  He did not file a notice of disagreement with this decision or submit any pertinent evidence within the appeal period.

The evidence of record in August 1991included service treatment records, as well as outpatient treatment records from the Jasper VA Medical Center (VAMC), and private treatment records from the Alabama Department of Health.  

The evidence received since the expiration of the appeal period includes the report of a June 2010 VA examination, as well as private treatment records from the Veteran's treating physician, which show diagnoses of asbestosis.  This evidence is clearly new and material.  Accordingly, reopening of the claim is in order.  


Higher Initial Rating for PTSD

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice for his claim in a letter mailed in December 2007, prior to the initial adjudication of the claim.  The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected PTSD, most recently in June 2010.  The Veteran was also afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran filed his claim for service connection for PTSD in August 2007.  The RO granted the claim, and awarded a 10 percent rating in an August 2008 rating decision.  The Veteran has since expressed disagreement with the assigned evaluation.  PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.......................................................10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment of functioning (GAF) score of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF rating of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.  

Here, the Board notes that the Veteran's GAF scores have ranged from 55-65 during the pendency of his claim.  In determining the proper rating for the Veteran, the Board considers the GAF scores as assistive and probative evidence; however, the scores alone are neither dispositive nor more probative than the actually described symptoms in the record.  The Board notes the Veteran has not received outpatient psychiatric treatment for this condition.  However, the Veteran's other outpatient treatment notes do show consistent reports of anxiety by the Veteran. 

In the course of the Veteran's March 2008 VA examination, the Veteran indicated he lived alone.  The Veteran also reported a good work history as a self-employed welder for many years.  The Veteran indicated he had taken medications to treat his psychiatric manifestations in the past; however, he stated he did not attend any form of counseling at that time.  The Veteran reported experiencing a depressed mood and crying spells since his time in the service. 

The examiner noted the presence of persistent re-experiencing of thoughts, avoidance of stimuli, increased arousal, irritability and feelings of detachment, which all are consistent with the Veteran's diagnosis of PTSD.  The examiner described the Veteran as clean and neatly groomed.  The examiner also stated the Veteran was friendly and cooperative.  The examiner found his speech to be unremarkable.  The Veteran denied hallucinations and delusions, and was oriented to person, place and time.  Thought process was depicted as tangential.  The Veteran did endorse some situational depression and anxiety.  He denied panic attacks.  The examiner found both the Veteran's recent and remote memory to be mildly impaired.  There was no evidence of compulsions, fears, hypomania, mania, or agoraphobia noted.  The Veteran's GAF score was found to be 55, which is indicative of moderate symptomatology.  The examiner diagnosed PTSD, and stated the Veteran's PTSD caused occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks.

The Veteran was afforded a second VA examination in June 2010.  The examiner indicated the Veteran's GAF score at that time was 65.  The examiner described the Veteran as clean, cooperative, friendly, and relaxed.  Abnormal behavior was not evidenced during the examination, and the Veteran's speech was described as clear.  The examiner found the Veteran to be fully oriented, and also indicated his thought process and content were unremarkable.  No evidence of a psychosis was detected by the examiner, and the Veteran denied hallucinations.  Attention and concentration were described as intact, and the examiner indicated the Veteran's memory was normal.  The Veteran denied suicidal ideations, and his affect was noted to be normal.  The Veteran stated he had friends that he saw occasionally.  He also stated he attended church regularly.  In sum, the examiner indicated the Veteran's PTSD caused mild occupational and social functional status impairments. 

In his VA Form 9, which was received in September 2009, the Veteran indicated he experienced sleep disturbances and difficulty with crowds.  He also stated he tended to socially isolate. 

In sum, the manifestations of the PTSD throughout the pendency of the claim have been described as mild to moderate symptoms resulting in occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks.  His social isolation and irritability have caused some impairment in social relations.  The Veteran's treatment reports show complaints of frequent anxiety.  The Veteran's March 2008 examination report also indicates the Veteran has mild problems with memory.  Additionally, the VA examiner noted evidence of an anxious mood, as well as a chronic sleep impairments.  The Board finds the social and occupational impairment in this cases most closely approximate the criteria for a 30 percent rating for PTSD. 

The Veteran has repeatedly denied suicidal ideations during the pendency of the claim.  Further, there was no evidence of delusions, hallucinations, or grossly inappropriate behavior noted.  His speech was noted to be normal, and the Veteran exhibited good impulse control.  The Veteran was also able to maintain his occupation as a welder for many years.  He was able to perform activities of daily living and was oriented to person, time, and place.  Additionally, while the Veteran has memory impairments, there is no indication that his memory was so impaired that he forgot names of close relatives, his own occupation, or his own name. Neither the lay nor the medical evidence shows that the Veteran has panic attacks more than once a week or frequent depression.  In addition, no medical professional has opined that the impairment from the PTSD more nearly approximates the reduced reliability required for a 50 percent rating than the lesser impairment required for a 30 percent rating. For these reasons, the Board finds that an initial rating of 30 percent, and no more, is warranted throughout the pendency of the claim.

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability rating determined above.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran has not contended and the evidence does not suggest that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for asbestosis is granted.

The Board having determined that the Veteran's PTSD warrants a 30 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board is of the opinion that additional development is required before the Veteran's reopened claim is decided.  The Board notes at the outset that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board observes that the RO acknowledged the high likelihood of the Veteran's exposure to asbestos in service in the course of its August 1991 rating decision, which initially denied service connection for asbestosis.  Specifically, the RO indicated it  "does not doubt the Veteran was exposed to asbestos in service."  The Board also notes the Veteran has been diagnosed with asbestosis by his private physician, as well as the June 2010 VA examiner.  Therefore, the central issue in this case is whether the Veteran's current disability is etiologically related to his exposure to asbestos in service. 

In August 2007, the Veteran filed a claim to reopen his previously denied claim for service connection for asbestosis.  During an April 2008 VA examination, the Veteran complained of a chronic cough, and stated he was told he had asbestosis.  In sum, the examiner concluded it is less likely as not the Veteran's lung condition is due to asbestos exposure in the service.  However, the examiner failed to fully explain why that is so.  More specifically, the examiner indicated the Veteran had a history of measles and pneumonia in 1938, and as of 1999 was treated for post flu pneumonia, coronary artery disease, chronic obstructive pulmonary disease, and prostate cancer.  Unfortunately, the examiner did not specify why these diagnoses were relevant, and how they led the examiner to conclude the Veteran's current asbestosis was unrelated to asbestos exposure in service.  Therefore, the examiner's medical opinion is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

During the Veteran's June 2010 VA examination, the examiner diagnosed the Veteran with asbestosis.  While the examiner acknowledged a current diagnosis of asbestosis, the examiner concluded the "Veteran's asbestosis exposure is less likely as not (less than 50/50 probability) caused by or a result of exposure to asbestos during his time in military service."  The Board notes this opinion lacks clarity, as the examiner is stating the Veteran's asbestosis exposure was not caused by asbestos exposure.  In support of this strange opinion, the examiner indicated the Veteran had higher exposure to asbestos during civilian employment with the Navy, and during his employment in coal mines.  The record has never indicated the Veteran was exposed to asbestos during his time as a coal miner, but rather, that he was exposed to coal dust.  Additionally, the examiner does not explain why higher exposure to asbestos in a post-military occupation makes it more or less probable the Veteran's current condition is less likely caused by his conceded asbestos exposure in service.   As such, the Board finds this medical opinion to likewise be insufficient.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of his asbestosis.  The electronic files must be made available to and reviewed by the examiner. 

Following an examination of the Veteran, as well as a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's asbestosis is etiologically related to his active service.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinion.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his reports of exposure to asbestos-based insulation in service.   Additionally, the examiner should also fully discuss the Veteran's outpatient treatment records from the Tuscaloosa and Birmingham VA Medical Centers, as well as his private treatment records, which show a diagnosis of and treatment for both asbestosis and chronic obstructive pulmonary disease. 

If the examiner is unable to provide the required opinion, he or she should explain why.
  
2. The RO or the AMC should also undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


